Lacombe, J.,
{after stating the facts as above.) The fact of citizenship in any particular' state is asserted of a corporation solely bj1’ a legal fiction. A suit by or against it is regarded as a suit by or against the stockholders; and it is conclusively presumed (frequently contrary to the fact) that all the stockholders are citizens of the state which by its laws created the corporation. Railroad Co. v. Harris, 12 Wall. 65; Railway Co. v. Whitton, 13 Wall. 285; Muller v. Dows, 94 U. S. 444; Steam-Ship Co. v. Tugman, 106 U. S. 120, 1 Sup. Ct. Rep. 58; Bank v. Earle, 13 Pet. 519. Analogy would indicate that the place of its inhabitancy is to be ascertained in the same way as its citizenship, and such is the expressed opinion of the only supreme court decisions bearing on the point. Ex parte Schollenberger, 96 U. S. 377; Railroad Co. v. Koontz, 104 U. S. 11. The circuit court cases cited by the plaintiff in support of his contention do no more than hold that, although a corporation be a citizen and inhabitant of one state, it may, for the purpose of serving process, be found elsewhere. Some of them apparently intimate that a corporation may be^an inhabitant of a state other than that which created it, but the weight of authority is the other way; and in Fales v. Railway Co., 32 Fed. Rep. 673, it is expressly held that under the act of 1887 the same construction must, hold good as under previous acts, viz., that corporations are to be. deemed citizens and residents of the state under whose laws they are created. If the plaintiff in the case at bar were a citizen of this state, and a resident of this district, he could no doubt effect service on the defendant hére,' where its principal office is located, although it is a citizen of Pennsylvania, and so much of its railroad as is located in this state lies within the Northern district. Such, however, is-not the case. To sustain any action in this district;, plaintiff must show that the defendant’s legal habitation is here. ’This he cannot do unless the rule for ascertaining the citizenship and residence of corporations laid down by the supreme court in the cases cited is departed from. The motion is granted.